UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7754



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN MICHAEL WILLIAMS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-95-206, CA-98-1372-AM)


Submitted:   February 11, 1999         Decided:     February 25, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Michael Williams, Appellant Pro Se. Thomas More Hollenhorst,
Assistant United States Attorney, Alexandria, Virginia, For
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Williams seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    See United States v. Williams,

No. CA-98-1372-AM (E.D. Va. Oct. 21, 1998).*   We decline to review

the claims brought for the first time in this appeal.   See Muth v.

United States, 1 F.3d 246, 250 (4th Cir. 1993).    Accordingly, we

deny a certificate of appealability and dismiss the appeal.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
October 20, 1998, the district court’s records show that it was
entered on the docket sheet on October 21, 1998. It is this date
that we take as the effective date of the court’s decision. See
Fed. R. Civ. P. 58, 79(a); Wilson v. Murray, 806 F.2d 1232, 1234-35
(4th Cir. 1986).


                                 2